I114th CONGRESS2d SessionH. R. 6000IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2016Mr. Sanford introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to modify rules relating to the taxation of mead and other agricultural wine, and for other purposes. 
1.Short titleThis Act may be cited as the Mead Equality And Definition Act of 2016 or the MEAD Act. 2.Repeal of limitations relating to use of spirits, fruits, herbs, etc (a)In generalSection 5387 of the Internal Revenue Code of 1986 is amended by striking subsection (b) and by redesignating subsection (c) as subsection (b). 
(b)RegulationsNot later than 1 year after the date of the enactment of this Act, the Secretary of the Treasury shall modify subpart I of part 24 of subchapter A of chapter 1 of title 27, Code of Federal Regulations as follows: (1)Allow the use of spirits in the production of agricultural wine in a manner similar to the use of spirits in the production of natural wine. 
(2)Eliminate any limitation on the quantity of hops used in the production of mead. (3)Allow, in the production of mead, the addition of wholesome fruits (including fruit juices, fruit puree, fruit extract, or fruit concentrate), vegetables, spices, and other ingredients suitable for human food consumption that are generally recognized as safe for use in an alcoholic beverage, but only to the extent the addition thereof contributes to less than 50 percent of the total Brix of the mead. 
(4)Allow, in the production mead, the density of the honey and water mixture to be below 13 degrees Brix in the case of an addition described in paragraph (3), but only to the extent the resulting mixture is not less than 13 degrees Brix. (5)Provide that after complete fermentation mead may not have an alcohol content of more than 24 percent by volume. 
(c)Rule of constructionNothing in this section shall be construed to revoke, prescribe, or limit any other exemptions from the requirements under subpart I of part 24 of subchapter A of chapter I of title 27, Code of Federal Regulations, for any ingredient that has been recognized before, on, or after the date of the enactment of this Act as a traditional ingredient in the production of fermented beverages. (d)Effective dateThe amendments made by subsection (a) shall take effect on the date that is 1 year after the date of the enactment of the this Act. 
3.Modification of formula requirement for agricultural wineNot later than 1 year after the date of the enactment of this Act, the Secretary of the Treasury shall modify subpart I of part 24 of subchapter A of chapter 1 of title 27, Code of Federal Regulations to allow, for research and development purposes (including consumer taste testing), production of agricultural wine without an approved formula, but only to the extent such wine is not marketed or sold prior to approval of its formula. 4.Rate of taxation for mead (a)In generalSection 5041(b) of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (5), by striking the period at the end of paragraph (6) and inserting ; and, and by adding at the end the following new paragraph:  
 
(7)On meads containing not more than 0.64 grams of carbon dioxide per hundred millimeters of mead, at 22.6 cents per gallon (except that the Secretary may by regulations prescribe such tolerances to this limitation as may be reasonably necessary in good commercial practice).. (b)Credit for small producersSection 5041(c) of such Code is amended by inserting or (b)(7) after (b)(6).  
(c)Effective dateThe amendments made by this section shall apply to mead removed during calendar years beginning after December 31, 2016. 